DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 16 March 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 22 October 2019 and 16 March 2020.
Claim Objections
5.  Claim 5 is objected to because of the following informalities:  punctuation.  There is no period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) in view of Haines et al US 2016/0062973 A1 (hereinafter Haines).
As to claim 1, Newell discloses a tool verification system, comprising: 
a qualified tool (i.e. authorized tools) [0018]; 
a test system having an unqualified component, the test system communicatively connected with the qualified tool (i.e. test system connected to unknown tool) [0027]; and 

Newell does not teach that wherein the previously-qualified component being a prior version of the unqualified component. 
Haines teaches that the previously-qualified component being a prior version of the unqualified component (i.e. previous versions) [0043]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell so that the previously-qualified component would have been a prior version of the unqualified component. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell by the teaching of Haines because it captures structured field data layered on unstructured objects [0006].
As to claim 11, Newell discloses a method of verifying an unqualified component, the method comprising: 
receiving, by a tool verification component, a set of communications between a previously-qualified tool and the unqualified component (i.e. collecting data) [0031]; 
comparing, by the tool verification component, the received set of communications with a predetermined set of communications between the previously-qualified tool and a previously-qualified version of the unqualified component (i.e. comparing signatures) [0031]; 
determining whether the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component, based on the comparing (i.e. decision is made on qualification based on the signature comparison) [0033].
Newell does not teach determining the unqualified component is a qualified component based on the determination that the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component. 
Haines teaches determining the unqualified component is a qualified component based on the determination that the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component (i.e. previous versions) [0043].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell so that it would have been determined the unqualified component was a qualified component based on the determination that the unqualified component functionally operates in accordance with the previously-qualified version of the unqualified component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Newell by the teaching of Haines because it captures structured field data layered on unstructured objects [0006].
As to claim 18, Newell teaches the method of claim 11, further comprising implementing the qualified component into a production environment based on the qualified determination (i.e. production stage) [0039].
7.  Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claims 1 and 11 above, and further in view of Teruya et al US 2013/0332932 A1 (hereinafter Teruya).
As to claim 2, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the set of communications includes system call communications. 
Teruya teaches that the set of communications includes system call communications (i.e. system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the set of communications would have included system call communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
As to claim 3, the Newell-Haines combination does not teach the tool verification system of claim 2 wherein the tool verification component is configured to determine a qualification decision for the unqualified component based on an absence of system call communications from the predetermined set of communications but absent in the sensed set of communications. 
Teruya teaches that the tool verification component is configured to determine a qualification decision for the unqualified component based on an absence of system call communications from the predetermined set of communications but absent in the sensed set of communications (i.e. determining the presence or absence of the system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have been configured to determine a qualification decision for the unqualified component based on an absence of system call communications from the predetermined set of communications but absent in the sensed set of communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
As to claim 12, the Newell-Haines combination does not teach the method of claim 11 wherein comparing further comprises identifying communications present in the predetermined set of communications that are absent from the received set of communications. 
Teruya teaches that comparing further comprises identifying communications present in the predetermined set of communications that are absent from the received set of communications (i.e. determining the presence or absence of the system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that comparing would have further comprised identifying communications present in the predetermined set of communications that were absent from the received set of communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
As to claim 13, the Newell-Haines combination does not teach the method of claim 12 wherein identifying communications includes identifying system call communications. 
Teruya teaches that identifying communications includes identifying system call communications (i.e. determining the presence or absence of the system call) [0033].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that identifying communications would have included identifying system call communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Teruya because it helps prevent worsening of the response speed and other performances of the computer [0010].
8.  Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 1 above, and further in view of Fallows et al US 2010/0281107 A1 (hereinafter Fallows).
As to claim 4, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the set of communications include application programming interface (API) call communications. 
Fallows teaches that the set of communications include application programming interface (API) call communications (i.e. API calls) [0042]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the set of communications would have included application programming interface (API) call communications. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Fallows because it provides real-time and full-duplex communications capabilities [0011].
As to claim 5, the Newell-Haines combination does not teach the tool verification system of claim 4 wherein the tool verification component is configured to determine a qualification decision for the unqualified component based on an absence of API call communications from the predetermined set of communications but absent in the sensed set of communications.  

	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have been configured to determine a qualification decision for the unqualified component based on an absence of API call communications from the predetermined set of communications but absent in the sensed set of communications.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Fallows because it provides real-time and full-duplex communications capabilities [0011].
9.  Claims 6, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claims 1 and 11 above, and further in view of Pleasant et al US 2006/0056403 A1 (hereinafter Pleasant).
As to claim 6, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the tool verification component further comprises a precision timer. 
Pleasant teaches that the tool verification component further comprises a precision timer (i.e. high-precision clock) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have further comprised a precision timer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Pleasant because it improves the robustness of communications [0009].
As to claim 7, the Newell-Haines combination does not teach the tool verification system of claim 6 wherein the tool verification component is further configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer. 
Pleasant teaches that the tool verification component is further configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer (i.e. clock used for timestamping) [0038]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have been further configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Pleasant because it improves the robustness of communications [0009].
As to claim 15, the Newell-Haines combination does not teach the method of claim 11, further comprising time-stamping the set of communications by a precision timer, as each of the set of communications is received by the verification component. 
Pleasant teaches time-stamping the set of communications by a precision timer, as each of the set of communications is received by the verification component (i.e. timestamping by high-precision clock) [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that time-stamping the set of communications by a precision timer, as each of the set of communications would have been received by the verification component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Pleasant because it improves the robustness of communications [0009].
10.  Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 1 above, and further in view of Tung et al US 2017/0344449 A1 (hereinafter Tung).
As to claim 8, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the tool verification component further comprises a set of test procedures executable by at least one of the qualified tool or the unqualified component. 
Tung teaches that the tool verification component further comprises a set of test procedures executable by at least one of the qualified tool or the unqualified component (i.e. test procedures indicated by the test script) [0015].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component further would have comprised a set of test procedures executable by at least one of the qualified tool or the unqualified component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Tung because it helps select a proper test script to provide testing [0002].
11.  Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell), Haines et al US 2016/0062973 A1 (hereinafter Haines) and Tung et al US 2017/0344449 A1 (hereinafter Tung) as applied to claim 8 above, and further in view of Chen et al US 2012/0089360 A1 (hereinafter Chen).
As to claim 9, the Newell-Haines-Tung combination does not teach the tool verification system of claim 8 wherein the predetermined set of communications between the qualified tool and a previously-qualified component are based on a prior qualified execution of the set of test procedures executed by at least one of the qualified tool or the previously-qualified component. 
Chen teaches that the predetermined set of communications between the qualified tool and a previously-qualified component are based on a prior qualified execution of the set of test procedures executed by at least one of the qualified tool or the previously-qualified component (i.e. by using qualified test algorithms) [0035].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Tung combination so that the predetermined set of communications between the qualified tool and a previously-qualified component would have been based on a prior qualified execution of the set of test procedures executed by at least one of the qualified tool or the previously-qualified component.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Tung combination by the teaching of Chen because it helps to reduce the area of built-in self-test circuit on chip, increase fault overage and reduce test time and cost [0007].
12.  Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 1 above, and further in view of Bergeron US 2017/0041126 A1.
As to claim 10, the Newell-Haines combination does not teach the tool verification system of claim 1 wherein the tool verification component further comprises a precision timer configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer, and wherein the tool verification component is configured to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component based on the time stamp of the sensed set of communications. 
Bergeron teaches that the tool verification component further comprises a precision timer configured to time stamp each of the sensed set of communications (i.e. high precision clock) [0019], at the time of sensing, with a time from the precision timer, and wherein the tool verification component is configured to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component based on the time stamp of the sensed set of communications (i.e. comparing timestamps) [0048]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the tool verification component would have further comprised a precision timer configured to time stamp each of the sensed set of communications, at the time of sensing, with a time from the precision timer, and wherein the tool verification component would have been configured to compare the sensed set of communications with a predetermined set of communications between the qualified tool and a previously-qualified component based on the time stamp of the sensed set of communications. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Bergeron because it fulfills the need for improved modeling of a clock [0004].
13.  Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell), Haines et al US 2016/0062973 A1 (hereinafter Haines) and Teruya et al US 2013/0332932 A1 (hereinafter Teruya) as applied to claim 12 above, and further in view of Fallows et al US 2010/0281107 A1 (hereinafter Fallows).
As to claim 14, the Newell-Haines-Teruya combination does not teach the method of claim 12 wherein identifying communications includes identifying API call communications. 
Fallows teaches that identifying communications includes identifying API call communications (i.e. API calls) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Teruya combination so that identifying communications would have included identifying API call communications.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Fallows because it provides real-time and full-duplex communications capabilities [0011].
14.  Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell), Haines et al US 2016/0062973 A1 (hereinafter Haines) and Pleasant et al US 2006/0056403 A1 (hereinafter Pleasant) as applied to claim 15 above, and further in view of Bergeron US 2017/0041126 A1.
As to claim 16, the Newell-Haines-Pleasant combination does not teach the method of claim 15 wherein comparing further comprises comparing the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication. 
Bergeron teaches comparing further comprises comparing the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication (i.e. comparing timestamps) [0048].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination so that comparing would have further comprised comparing the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination by the teaching of Bergeron because it fulfills the need for improved modeling of a clock [0004].
As to claim 17, the Newell-Haines-Pleasant combination does not teach the method of claim 16 wherein determining whether the unqualified component functionally operates in accordance is further based on the comparing of the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication. 
Bergeron teaches that determining whether the unqualified component functionally operates in accordance is further based on the comparing of the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication (i.e. comparing timestamps) [0048].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination so that determining whether the unqualified component functionally operated in accordance would have been further based on the comparing of the time-stamping of the received set of communications with a time-stamp of the predetermined set of communication.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines-Pleasant combination by the teaching of Bergeron because it fulfills the need for improved modeling of a clock [0004].
15.  Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newell et al US 2015/0370247 A1 (hereinafter Newell) and Haines et al US 2016/0062973 A1 (hereinafter Haines) as applied to claim 11 above, and further in view of Zhu et al US 2017/0286092 A1 (hereinafter Zhu).
As to claim 19, the Newell-Haines combination does not teach the method of claim 11, further comprising upgrading the previously-qualified version of the unqualified component in a production environment to the qualified component based on the qualified determination. 
Zhu teaches upgrading the previously-qualified version of the unqualified component in a production environment to the qualified component based on the qualified determination (i.e. upgrade a current version of a software program) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the previously-qualified version of the unqualified component in a production environment would have been upgraded to the qualified component based on the qualified determination.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Zhu because it helps optimize the performance of the devices [0003].
As to claim 20, the Newell-Haines combination does not teach the method of claim 11 wherein the unqualified component is an upgraded software version. 
Zhu teaches that the unqualified component is an upgraded software version (i.e. upgrade a current version of a software program) [abstract]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination so that the unqualified component would have been an upgraded software version.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Newell-Haines combination by the teaching of Zhu because it helps optimize the performance of the devices [0003].
Relevant Prior Art
16.  The following references have been considered relevant by the examiner:
A.  Girata, JR. et al US 2020/0012587 A1 directed to monitoring a plurality of individual actions executed on at least a portion of a software application [abstract].
B.  Copty et al US 2019/0266074 A1 directed to co-verification of systems comprising software and hardware components [abstract].
C.  Sharma US 2019/0179736 A1 directed to providing software diagnostics and testing services [0001].
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492